PER CURIAM.
Robert W. Franklin and Lellah M. Franklin, husband and wife, dba Rent-center, plaintiffs sued defendant Olympic Pools, Inc., an Arizona corporation, on a contract, and Milton J. Husky, State Treasurer of the State of Arizona, who held a cash deposit for the corporation in lieu of a contractor’s bond. No answer on behalf of either defendant being filed, on September 20, 1963 a default judgment was entered for plaintiffs against both defendants. A subsequent motion to set aside the default and judgment was denied. From the judgment and the order denying the motion to set aside, defendants appealed.
Thereafter appellants filed with the Clerk a designation of contents of the record on appeal and in due course the record on appeal was transmitted to the Clerk of the Supreme Court on the 23rd day of January, 1964.
On the 3rd day of February 1964 the Clerk of the Supreme Court filed a letter from the attorney for appellees in which it was stated, “My clients, Mr. and Mrs. Robert W. Franklin, have advised me that they do not wish to contest the appeal in Cause No. 8222 filed by the Attorney Gen*286eral of the State of Arizona.” This we consider a confession of error. Therefore the judgment and order of the trial court are reversed, and the matter is remanded to the Superior Court of Pima County for such further proceedings as the Court may deem proper under the law.